Citation Nr: 9901762	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, with bilateral diabetic retinopathy and diabetic 
neuropathy, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to December 
1962.

This appeal arises from an October 1991 rating decision of 
the Montgomery, Alabama, Regional Office (RO).  In that 
decision, the RO denied the veterans claim for a disability 
rating greater than 40 percent for diabetes mellitus.  In a 
January 1994 rating decision, the RO increased the rating for 
the veterans diabetes mellitus from 40 to 60 percent.  The 
veteran has continued his appeal, and he is seeking a rating 
greater than 60 percent for diabetes mellitus.

In a March 1998 rating decision, the RO awarded the veteran 
special monthly compensation based on being housebound, 
effective for the period from January 3, 1997 to March 1, 
1998.  In April 1998, the veteran filed a notice of 
disagreement with the reduction, or discontinuation, of 
special monthly compensation.  In May 1998, the RO issued a 
statement of the case with respect to that appeal.  The RO 
notified the veteran on two occasions that he had to file a 
formal appeal in order to complete his appeal.  The veteran 
must file a formal appeal by March 30, 1999, in order to 
complete his appeal.  At the time that the claims file was 
received by the Board for review, the file did not contain a 
formal appeal from the veteran on the issue of special 
monthly compensation.  The Board concludes that the issue of 
entitlement to special monthly compensation is not presently 
before the Board on appeal.  Thus, the Board will not address 
that issue at this time.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veterans diabetes mellitus currently requires 
treatment with two insulin injections daily.  

3.  The veteran has several hypoglycemic reactions per week, 
which are treated by the veteran, or sometimes by paramedics.

4.  The veteran has had diabetic complications of bilateral 
retinopathy, diabetic neuropathy, and an ulcer on the foot.  
It is reasonably shown that his diabetic complications would 
be compensable if they were rated separately.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating greater than 60 
percent for diabetes mellitus.  He contends that his 
disability due to diabetes has worsened.  Disability ratings 
are based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; 

one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  When a veteran has presented a well grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), the 
Department of Veterans Affairs (VA) has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
disability due to diabetes has worsened.  The Board finds 
that his claim for an increased rating is a well grounded 
claim.  In addition, the Board is satisfied that all facts 
relevant to the veteran's claim have been properly developed, 
so that VA has satisfied its statutory obligation to assist 
the veteran in the development of his claim.

Under the VA rating schedule, diabetes mellitus is rated as 
follows:

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated. . . 
. .60 percent

Requiring more than one daily injection 
of insulin, restricted diet, and 
regulation of activities (avoidance 
of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength or 
complications that would be compensable 
if separately evaluated. . . . . . . . . 
. . . . . . . 100 percent

38 C.F.R. § 4.119, Diagnostic Code 7913 (1998).

On VA examination in September 1996, the veteran reported 
that he had been diagnosed with diabetes in 1962.  He 
reported that he was currently treated with two injections of 
insulin per day.  He reported that his diabetes was difficult 
to regulate.  He reported that he had hypoglycemic reactions 
three or four times per week.  He stated that the 
hypoglycemic reactions were usually relieved with oral 
glucose, but that he had had to call the paramedics several 
times when his blood sugar went down to unreasonable levels.  
He reported that he tested his blood sugar at least twice per 
day.  He reported that he had noticed a definite loss of 
strength over the preceding year.  He reported that he was 
generally limited in his physical activities.  He stated that 
it took him all day to do what he previously had done in less 
than half a day.  The examining physician noted that the 
veteran had moderate diabetic retinopathy.  There were 
diminished peripheral pulses in both feet.  There was 
claudication of the leg muscles with walking.  The examiners 
diagnoses included insulin dependent diabetes mellitus with 
poor control, apparent beginning retinopathy, and apparent 
peripheral vascular disease.  The examiner wrote, The 
diabetes is poorly regulated.  The frequent hypoglycemic 
episodes and brittle control incapacitate the patient for 
employment.

In September 1997, the veteran was hospitalized for five days 
for treatment of a diabetic foot ulcer.  It was noted that 
the veteran was on insulin, with two doses per day.  On VA 
examination in February 1998, the veteran reported that he 
was losing weight, seven to eight pounds in the preceding 
year.  He reported that he had trouble with his eyes, and 
diminished sensation in his feet and sometimes in his hands.  
Funduscopic examination revealed bilateral diabetic 
retinopathy of a background type, with a few exudates 
present.  On VA examination in June 1998, the veterans 
diabetes was under poor control.  He was taking insulin twice 
per day.  The examiner found that the veteran had grade III 
retinopathy.  The veteran was noted to have diabetic 
neuropathy, manifested on examination by numbness in his feet 
and legs, and numbness in his hands after driving for an 
hour.

The current manifestations of the veterans diabetes meet the 
VA rating schedule criteria for a 100 percent rating in the 
area of insulin requirements, as he requires two injections 
per day.  The veteran has reported that he had decreased 
strength, and limitation of his physical activity.  He treats 
his frequent hypoglycemic reactions with glucose at home, or 
at times with the help of paramedics.  Thus, his 
circumstances do not meet the criteria for a 100 percent 
rating of multiple hospitalizations per year or weekly visits 
to a care provider.  The veteran has reported progressive 
loss of weight and strength.  His diabetic complications have 
included a diabetic ulcer on his foot that required 
hospitalization, and ongoing retinopathy and neuropathy.  It 
is probable that the impairment produced by some of the 
complications would be compensable if they were evaluated 
separately.

The manifestations of the veterans diabetes are not a 
perfect match for the criteria for a 100 percent rating.  The 
overall disability picture, however, more nearly resembles 
the criteria for a 100 percent rating than the criteria for a 
60 percent rating.  Therefore, in accordance with 38 C.F.R. 
§ 4.7, the higher, 100 percent, rating will be assigned.


ORDER

Entitlement to a 100 percent schedular rating for diabetes 
mellitus is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 

before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.



- 2 -
